Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I clams #1-9, 18-20 in the reply filed on 04/22/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim #1, the phrase " about 3.5" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " about 3.5"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #3, the phrase " about 3 GPa" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " about 3 GPa "), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #4, the phrase " about 13.56 MHz" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " about 13.56 MHz "), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).
Regarding claim #5, the phrase "from about 3.1 to about 3.3" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " from about 3.1 to about 3.3"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #6, the phrase "about 5 Gpa" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 5 Gpa"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #7, the phrase "about 5 Gpa" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 5 Gpa"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #8, the phrase "about 2.5%" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " about 2.5%"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #9, the phrase "about 0.5%" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 0.5%"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #18, the phrases "about 13.56", "about 3.5" and "about 3 GPa" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 0.5%"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #19, the phrase "about 5 GPa" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 0.5%"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Regarding claim #20, the phrase "about 0.5 %" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "about 0.5%"), thereby rendering the scope of the claim(s) .  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) #1-7, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al., (U.S. Pub. No. 2002/0098684), hereinafter referred to as "Li".

Li shows, with respect to claim #1, a method of forming a silicon-and-carbon-containing material, the method comprising: flowing a silicon-oxygen-and-carbon-containing precursor (paragraph 0017) into a processing region of a semiconductor processing chamber (paragraph 0017), wherein a substrate (fig. #1, item 12) is housed within the processing region of the semiconductor processing chamber (paragraph 0020); forming a plasma within the processing region of the silicon-oxygen-and-carbon- containing precursor (paragraph 0017), and depositing a silicon-and-carbon-containing material on the substrate (paragraph 0020), wherein the silicon-and-carbon-containing material as-deposited is characterized by a dielectric constant below or about 3.5 (paragraph 0016). 
The Examiner notes Li does not state explicitly ‘wherein the plasma is formed at a frequency below 15 MHz’, as presently stated in claim #1. However, the Examiner takes the position that the standard frequency for plasma reaction is known in the art to be 13.56 MHz, which is below the 15MHz shown in the present claim requirements. Furthermore, the Examiner notes that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein the plasma is formed at a frequency below 15MHz, to incorporate the standard frequency for plasma surface treatment, into the method of Li, with the motivation low plasma frequencies promotes an increase in quality.

Li teaches, with respect to claim #2, a method wherein oxygen-containing moiety is generated by exposing an oxygen-containing gas (O2) to a plasma (paragraph 0017).


Li shows, with respect to claim #3, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a hardness of greater than or about 3 Gpa (paragraph 0017, 0020). 
The Examiner takes the position that Li does not explicitly state that the hardness of the  material is about 3GPa. However, the Examiner notes that Li produces the same desired layer, by the same methods and using the same material elements to produce a layer equivalent to that described in present claim language. The Examiner notes that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, to implement the method of Li to produce a hardness of about 3GPa, with the motivation that all the expected characteristics/advantages required by the present claim would be provided.

Li shows, with respect to claim #4, a method wherein the plasma is formed in the presents of materials comprising carbon, silicon and oxygen precursors to deposit a layer (paragraph 0017, 0020).
The Examiner notes Li does not state explicitly ‘wherein the plasma is formed at a frequency about 13 MHz’, as presently stated in claim #4. However, the Examiner takes the position that the standard frequency for plasma reaction is known in the art to be 13.56 MHz, which is in the range of about 13 MHz shown in the present claim requirements. Furthermore, the Examiner notes that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein the plasma is formed at a frequency about 13 MHz, to incorporate the standard frequency for plasma surface treatment, into the method of Li, with the motivation low plasma frequencies promotes an increase in quality.


Li shows, with respect to claim #5, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a dielectric constant ranging from about 3.1 to about 3.3 (paragraph 0016).

Li shows, with respect to claim #6, a method wherein the silicon-and-carbon-containing material is exposed to an oxygen containing moiety and converted to a second material comprising silicon, carbon and oxygen (paragraph 0017, 0020).

The Examiner takes the position that Li does not explicitly state that the hardness of the material is about 5 GPa. However, the Examiner notes that Li produces the same desired layer, by the same methods and using the same material elements to produce a layer equivalent to that described in present claim language. The Examiner notes that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, to implement the method of Li to produce a hardness of about 5 GPa, with the motivation that all the expected characteristics/advantages required by the present claim would be provided.

Li shows, with respect to claim #7, a method wherein the silicon-and-carbon-containing material is exposed to an oxygen containing moiety and converted to a second material comprising silicon, carbon and oxygen (paragraph 0017, 0020). 

The Examiner takes the position that Li does not explicitly state that the Young’s modulus of greater than or about 5 GPa. However, the Examiner notes that Li produces the same desired layer, by the same methods and using the same material elements to produce a layer equivalent to that described in present claim language. The Examiner notes that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, to implement the method of Li to produce a Young’s modulus of greater than or of about 5GPa, with the motivation that all the expected characteristics/advantages required by the present claim would be provided.

Li shows, with respect to claim #18, a method of forming a silicon-and-carbon-containing material, the method comprising: flowing a silicon-oxygen-and-carbon-containing precursor (paragraph 0017) into a processing region of a semiconductor processing chamber (paragraph 0017), wherein a substrate (fig. #1, item 12) is housed within the processing region of the semiconductor processing chamber (paragraph 0020); forming a plasma within the processing region of the silicon-oxygen-and-carbon- containing precursor (paragraph 0017), and depositing a silicon-and-carbon-containing material on the substrate (paragraph 0020), wherein the silicon-and-carbon-containing material as-deposited is characterized by a dielectric constant below or about 3.5 (paragraph 0016). 

The Examiner notes Li does not state explicitly ‘wherein the plasma is formed at a frequency below 13 MHz, as presently stated in claim #18. However, the Examiner takes the position that the standard frequency for plasma reaction is known in the art to be 13.56 MHz, which is below the 15 MHz shown in the present claim requirements. The Examiner notes that the ISM frequency standard’s states that “13.56 MHz is an official ISM frequency used for high efficient plasma treatment” and “this frequency is used for a faster etching process”. Furthermore, the Examiner notes that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method wherein the plasma is formed at a frequency below 15MHz, to incorporate the standard frequency for plasma surface treatment, into the method of Li, with the motivation low plasma frequencies promotes an increase in quality.

The Examiner further takes the position that Li does not explicitly state that the hardness of the material is about 3 GPa. However, the Examiner notes that Li produces the same desired layer, by the same methods and using the same material elements to produce a layer equivalent to that described in present claim language. The Examiner notes that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, to implement the method of Li to produce a hardness of about 3GPa, with the motivation that all the expected characteristics/advantages required by the present claim would be provided.

Li shows, with respect to claim #19, a method wherein the silicon-and-carbon-containing material is exposed to an oxygen containing moiety and converted to a second material comprising silicon, carbon and oxygen (paragraph 0017, 0020). 

The Examiner takes the position that Li does not explicitly state that the Young’s modulus of greater than or about 5 GPa. However, the Examiner notes that Li produces the same desired layer, by the same methods and using the same material elements to produce a layer equivalent to that described in present claim language. The Examiner notes that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, to implement the method of Li to produce a Young’s modulus of greater than or of about 5GPa, with the motivation that all the expected characteristics/advantages required by the present claim would be provided.

//
Claims #8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (U.S. Pub. No. 2002/0098684), hereinafter referred to as "Li" and in view of Lei et al., (U.S. Pub. No. 2019/0318925), hereinafter referred to as "Lei".

Li substantially shows the claimed invention as shown in the rejection above. 

Li fails to show, with respect to claim #8, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a methyl incorporation less than or about 2.5%.

Lei teaches, with respect to claim #8, a method wherein a silicon, oxygen and carbon precursor (paragraph 0075) has a controlling percentage of silicon, carbon, oxygen and hydrogen by varying the amount of TSA and tDMAS mixtures are used to create the final mixtures/percentage of the precursors (paragraph 00105).

The Examiner notes that Lei does not state the explicit percentage of elements stated in the present claim language. However, the Examiner takes the position that Lei indeed teaches` a method of controlling the mixtures to obtain a desired percentage of elements to obtain a desired precursor compound.  Lei discloses a method of arriving at the claimed invention except for stating a specific percentage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the mixtures taught by Lei to arrive at a specific element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. -It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a methyl incorporation less than or about 2.5%, into the method of Li, with the motivation this allows for the controlling of the densities of the deposited layers and therefore their electrical characteristics, as taught by Lei.

Li fails to show, with respect to claim #9, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a Si-C-Si bond incorporation less than or about 0.5%.

Lei teaches, with respect to claim #9, a method wherein a silicon, oxygen and carbon precursor (paragraph 0075) has a controlling percentage of silicon, carbon, oxygen and hydrogen by varying the amount of TSA and tDMAS mixtures are used to create the final mixtures of the precursors (paragraph 00105).

The Examiner notes that Lei does not state the explicit percentage of elements stated in the present claim language. However, the Examiner takes the position that Lei indeed teaches a method of controlling the mixtures to obtain a desired percentage of elements to obtain a desired precursor compound.  Lei discloses a method of arriving at the claimed invention except for stating a specific percentage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the mixtures taught by Lei to arrive at a specific element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a Si-C-Si bond incorporation less than or about 0.5%, into the method of Li, with the motivation this allows for the controlling of the densities of the deposited layers and therefore their electrical characteristics, as taught by Lei.

Li fails to show, with respect to claim #20, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a Si-C-Si bond incorporation less than or about 0.5%.

Lei teaches, with respect to claim #20, a method wherein a silicon, oxygen and carbon precursor (paragraph 0075) has a controlling percentage of silicon, carbon, oxygen and hydrogen by varying the amount of TSA and tDMAS mixtures are used to create the final mixtures of the precursors (paragraph 00105).

The Examiner notes that Lei does not state the explicit percentage of elements stated in the present claim language. However, the Examiner takes the position that Lei indeed teaches a method of controlling the mixtures to obtain a desired percentage of elements to obtain a desired precursor compound.  Lei discloses a method of arriving at the claimed invention except for stating a specific percentage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the mixtures taught by Lei to arrive at a specific element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method wherein the silicon-and-carbon-containing material as-deposited is characterized by a Si-C-Si bond incorporation less than or about 0.5%, into the method of Li, with the motivation this allows for the controlling of the densities of the deposited layers and therefore their electrical characteristics, as taught by Lei.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
04/25/2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898